UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------- x
TRUSTEES FOR THE MASON TENDERS                                 :
DISTRICT COUNCIL WELFARE FUND,                                 :
PENSION FUND, ANNUITY FUND, and                                :
TRAINING PROGRAM FUND et al.,                                  :
                                                               :
                                                               :
                  and                                          :    Civil Action
                                                               :    No. 20-CV-06443 (KPF)
ROBERT BONANZA, as Business Manager                            :
of the MASON TENDERS DISTRICT COUNCIL :                             ECF CASE
OF GREATER NEW YORK,                                           :
                                                               :    DEFAULT JUDGMENT
                           Petitioners,                        :
                                                               :
                  -against-                                    :
                                                               :
S&S Kings Corp.                     :
                                                               :
                           Respondent.                         :
---------------------------------------------------------------x


         This action having been commenced on August 13, 2020 by the filing of the Summons

and Petition to Confirm Arbitration Award, and a copy of the Summons and Petition to Confirm

Arbitration Award having been served on the Respondent S&S Kings Corp. on August 14, 2020

by UPS Overnight Mail, and proof of service having been filed on August 14, 2020, and the time

for answering the Petition having expired, it is

         ORDERED, ADJUDGED AND DECREED: that the August 16, 2019 arbitration award

of Arbitrator Joseph Harris shall be confirmed and Petitioners have judgment against Respondent

in the liquidated amount of $37,248.83 with interest to accrue at the statutory rate in accordance

with 28 U.S.C.§1961 from this date forward.
Dated: New York, NY
       May 3, 2021
       __________________

                            ___________________
                            Hon. Katherine Polk Failla
                            United States District Judge
